Citation Nr: 0927253	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of back 
injury with associated left-sided numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1972 to January 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in September 2008 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical evidence reflects treatment for thoracic 
spine pain in January 1985, acute lumbar strain in July 1988, 
and muscular low back pain in June 1991.  Additionally, the 
service medical evidence indicates that the Veteran reported 
histories of left-sided numbness in June 1993 and November 
1993.  The Veteran reports that he has experienced and been 
treated for lower back pain and problems and intermittent 
numbness in the left lower extremity since separation.  He 
has indicated that the post-service treatment records are not 
available, however, due to damage from Hurricane Katrina.  In 
light of the evidence of multiple in-service complaints and 
injury and the Veteran's competent history of pain and 
intermittent numbness since service, the Board finds that a 
VA examination and nexus opinion are needed to determine if 
the Veteran has a current disorder that onset in service.  
See 38 U.S.C.A. § 5103A(d).  

Additionally, the Board notes that the record, specifically 
the transcript of the 2008 personal hearing, indicates that 
there are outstanding relevant treatment records.  These 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his spine 
disorder.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service, particularly 
the in-service injuries.  The examiner is 
also requested to state whether the 
Veteran has a chronic disorder manifested 
by numbness, and, if so, to state whether 
it is at least as likely as not that the 
disorder onset in service or is causally 
related to service.  A rationale for the 
opinions should be provided.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


